Citation Nr: 1024215	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-23 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure, specifically Agent 
Orange.

2.  Entitlement to service connection for residuals of injury 
to knuckle of right hand.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for benign prostate 
hypertrophy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1963 to July 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated November 2007 with regard to the issues of 
entitlement to service connection for skin cancer, to include 
as secondary to herbicide exposure, and residuals of an 
injury to right hand knuckle and June 2008 with regard to the 
issues of entitlement to service connection for coronary 
artery disease and benign prostate hypertrophy.

The Board notes that with regard to the issue of entitlement 
to service connection for residuals of an injury of the right 
hand knuckles, the RO denied service connection in the 
November 2007 rating decision and the Veteran appealed that 
decision in the December 2007 notice of disagreement.  
Subsequently the Veteran submitted an August 2008 VA Form 9, 
which noted that the Veteran was specifically appealing 
certain issues, of which the aforementioned issue was not 
one.  However in May 2009 the VA issued a supplemental 
statement of the case (SSOC) with regard to the issue.  
Therefore, as the claim has been treated by VA as timely 
appealed, the Board determines that the Board has 
jurisdiction to adjudicate the service connection claim for 
residuals of an injury of the right hand knuckle.  See Percy 
v. Shinseki, 23 Vet. App. 37 (2009).

The issues of entitlement to service connection for coronary 
artery disease and benign prostate hypertrophy are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDINGS OF FACT

1.  Skin cancer is not shown to have been present during the 
Veteran's military service, or for years thereafter, nor is 
this condition the result of any incident occurring during 
his military service, including his claimed exposure to 
herbicides.

2.  The competent evidence fails to demonstrate that the 
Veteran has residuals of an injury to right hand knuckle that 
are related to active duty service.  


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to in-service exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009).

2.  Residuals of an injury to right hand knuckle were not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  
After careful review of the claims file, the Board finds that 
the letter dated in June 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The June 2007 letter 
provided this notice to the Veteran.  

The Board observes that the June 2007 letter was sent to the 
Veteran prior to the November 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
September 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and 
Dingess, supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment, VA treatment, and private 
treatment records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  While there is 
evidence of a complaint of a right hand injury as well as 
removal of skin lesions in service, there is no competent 
evidence of a current diagnosis with regard to the right and 
there is no competent evidence that the Veteran's skin cancer 
is associated with the skin condition mentioned in service, 
as such, the Board finds that the Veteran has not satisfied 
all elements of McLendon.  Therefore, VA is not required to 
provide the Veteran with a VA examination in conjunction with 
these claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that he has a 
claimed disorder that is related to service is required.

I.  Skin Cancer

The Veteran contends that he suffers from skin cancer that is 
the result of his exposure to herbicides, particularly Agent 
Orange, while serving in Vietnam.

There are statutory presumptions and VA regulations 
implementing them, that are intended to allow service 
connection for certain diseases when the evidence might 
otherwise not indicate service connection is warranted.  See 
38 C.F.R. § 3.303(d) (2009).  In the case of a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, including Agent Orange, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).  The following diseases 
shall be service connected if the Veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, and provided 
further that the requirements of 38 C.F.R. § 3.307(d) (2009) 
are satisfied:  chloracne or other acneform disease 
consistent with chloracne if manifest to a degree of 10 
percent within one year of date of last exposure, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e) (2009).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997), 
stated that claimants must demonstrate actual duty or 
visitation in the Republic of Vietnam to have qualifying 
service sufficient to raise the presumption of exposure to 
Agent Orange.  Service in a deep water naval vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97 
(O.C.G. Prec. 27-97).  However, "service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).  See also Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008) (upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii)).  See also 38 C.F.R. § 3.313 (2009).

Initially, the Board notes that the Veteran did serve in the 
Republic of Vietnam during the Vietnam Era, from April 1965 
and June 1967 as indicated by the Veteran's receipt of the 
Vietnam Service Medal and the Vietnam Campaign Medal as noted 
on the Veteran's DD-214.  As such the Veteran is found to 
have qualifying service sufficient to meet the requirements 
necessary to raise the presumption of exposure to herbicides, 
including Agent Orange.  However, as noted above, not only 
must the Veteran have participated in active service in the 
Republic of Vietnam, he must also have a condition that has 
been specifically determined to be presumptively associated 
with herbicide exposure.  In this regard, the Board notes 
that the Veteran's claimed skin cancer is not a condition to 
which the presumption applies.  Therefore, the presumption 
does not apply in this instance.  As such, the Board finds 
that the Veteran cannot be service connected for skin cancer 
as due to herbicide exposure.

However, in Combee v. Brown, the United States Court of 
Appeals for the Federal Circuit held that when a Veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  Direct service connection 
may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Id.

As noted above, a finding of direct service connection 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  38 U.S.C.A. § 
1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that he has skin cancer that is related 
to his active duty service.  The Board acknowledges, 
initially, that a July 2007 VA dermatology treatment report 
noted that in a 2005 pathology report, the Veteran was 
diagnosed with squamos cell carcinoma moderately 
differentiated, invasive with brisk inflammatory infiltrate 
completely excised.  Subsequent VA treatment reports dating 
in June 2008, February 2009 and March 2009 note that the 
Veteran has no skin cancer.  However, the Board notes that in 
the case of a disability that existed at the time of the 
claim as well as during service, but has, during the pendency 
of the appeal, resolved itself, the disability can still be 
considered a current disability for the purposes of 
determining service connection according to McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In that case, the 
United States Court of Appeal for Veteran's Claims held that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim" 
(emphasis added).  Under such circumstances, provided the 
resolved disability is related to service, a claimant would 
be entitled to consideration of staged ratings.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the 
Board finds that the Veteran has a current disability for the 
purposes of 38 C.F.R. § 3.303 (2009).

While the Veteran does have a current disability there is no 
competent evidence that the Veteran suffered from skin cancer 
while in-service.  Indeed, the Veteran's service treatment 
records are devoid of any mention of skin cancer and his July 
1967 separation examination lists the Veteran's skin as 
normal.  The Board acknowledges that the Veteran did, while 
on active duty, seek treatment for lesions on his right hand 
and the right side of his neck in May 1964.  However the 
Veteran was diagnosed with impetigo, and there is no 
indication that the Veteran suffered from skin cancer while 
on active duty.  

A review of the evidence does not support the claim of 
service connection for skin cancer on a direct basis.  The 
Veteran's service treatment records are negative for any 
mention of skin cancer, and there is no medical evidence that 
this disorder is related to his military service.  In making 
this determination, the Board points out that the first 
evidence of the Veteran having been diagnosed with skin 
cancer appears in 2005, approximately thirty-eight years 
after his discharge from the service.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  The Board may consider in 
its assessment of a service connection claim the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

With regard to the thirty-eight year evidentiary gap in this 
case between active service and the earliest evidence of skin 
cancer, the Board also notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had symptoms of a skin cancer in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2009) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of skin cancer for several 
decades after the period of active duty is itself evidence 
which tends to show that his currently diagnosed skin cancer 
did not have its onset in service or for many years 
thereafter.

Finally the Board notes the Veteran's statements that he 
suffers from skin cancer that is the result of active duty 
service.  While the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his skin cancer is related to 
his active duty service.

Therefore, while the Board acknowledges that the Veteran is 
currently diagnosed with squamos cell carcinoma; there is no 
indication of a diagnosis during service.  In addition, after 
considering the length of time between service and post-
service diagnosis, and determining that the Veteran does not 
meet the requirements for any relevant presumptions, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for squamos cell 
carcinoma.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Residuals of Injury to Right Hand Knuckle

The Veteran contends that he injured his right hand while in 
service and that he continues to suffer from residuals of 
that injury.  

The Board notes, initially that there is no mention in the 
Veteran's service treatment records of a right hand injury.  
There is a treatment note in April 1964 regarding a left hand 
injury that consisted of a laceration and abrasion to the 
second finger on the left hand, but there is no mention of an 
injury to the right hand.  However, the Veteran contends that 
the injury happened during combat in Vietnam while loading a 
33 pound 105mm round that came out of the chamber and struck 
his hand.  The Board observes that the Veteran's service 
personnel records reflect that he served in the Republic of 
Vietnam for the period from April 1965 to June 1967.  
Additionally,  the Veteran's DD-214 reflect that he is in 
receipt of, among other things, the National Defense Service 
Medal, Republic of Vietnam Campaign Medal with device and the 
Vietnam Service Medal.  The Board notes that his DD- 214 
indicates that his primary military occupational specialty 
during service was field artillery batteryman.  The Board 
finds that the Veteran's statements as to right hand injury 
are consistent with his circumstances of service.  38 
U.S.C.A. § 1154(a) (West 2002).  As such, a right hand injury 
is conceded.

With that stated, however, the Board acknowledges that an 
injury sustained in service, in and of itself, is not 
considered a disability for VA purposes; i.e. warranting 
service connection or compensation.  In addition, the Board 
recognizes that pertinent case law provides that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat Veteran's alleged disability and that the 
Veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).  Therefore, because it has been 
established that there is a current disability, it is 
necessary now to determine whether there is a nexus between 
the current disability and the Veteran's military service.  
Additionally, as noted above, that an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  In the absence of a chronic 
disability a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  The Board notes that the first 
post-service complaint is in the May 2007 claim for 
compensation, approximately 40 years after separation from 
service.

The Board observes with regard to a current disability, that 
July 2007, June 2008 and April 2009 VA treatment reports note 
that the Veteran suffers from hyperkeratosis on the knuckles 
of his right hand.  However, there is no indication that the 
Veteran's diagnosis of a skin condition on his right hand has 
any connection  with an orthopedic injury suffered in service 
and there is no competent evidence of a current diagnosis 
with regard to the Veteran's right hand that is related to 
any service injury.    

The Board acknowledges an in-service right hand injury, 
however, there is no chronicity regarding the residuals of a 
right hand injury and no current competent diagnosis of 
disability that is residual to right hand injury.  Therefore, 
with consideration of the service treatment records, the VA 
treatment records, the Veteran's service separation 
examination, the length of time following service prior to 
post-service complaints of residuals of a right hand 
disorder, and the absence of a current diagnosis related to 
service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for residuals of an injury to the right hand knuckles.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to service connection for skin cancer, to include 
as due to herbicide exposure, is denied.

Entitlement to service connection for residuals of an injury 
to right hand knuckles is denied.


REMAND

With regard to the Veteran's claims of entitlement to service 
connection for coronary artery disease and benign prostate 
hypertrophy, denied by RO rating decision dated in June 2008, 
the record reflects that the Veteran filed a notice of 
disagreement with the RO's decision in August 2008.  See 38 
C.F.R. § 20.201 (2009).  The Court has now made it clear that 
the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2009).  The Veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal 
as to the issues of entitlement to service connection for 
coronary artery disease and benign prostate hypertrophy.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the 
issues of entitlement to service 
connection for coronary artery disease 
and benign prostate hypertrophy.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to 
the Board.  If so, subject to current 
appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


